Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION

Claim Status
Claims 1- 3 are pending for examination in this Office Action.

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine,
manufacture, or composition of matter, or any new and useful improvement
thereof, may obtain a patent therefor, subject to the conditions and
requirements of this title.

2. 	Claims 1-3  has been rejected under 35 U.S.C 101 because the claimed invention is
directed to non-statutory subject matter.

Claims 1-3  mentions “A multi-object tracking algorithm… "without significantly
adding more to the claimed limitation. Algorithm can reasonably be interpreted as computer program or software per se.  No clear definition of algorithm in the specification. Also, claims are not method claims and are not reciting how/where the algorithm is stored.  The specification is silent about any storage medium. There is no additional clear structure mentioned within claims 1-3 or implementing the “algorithm”.

Claims 1-3  are rejected at least one of the four categories of patent eligible subject
matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a
natural phenomenon, or an abstract idea) without significantly more. Claims 11 and 16 fall
under exceptions of without significantly more. As Per MPEP 2106 ( Section II) JUDICIAL
EXCEPTIONS TO THE FOUR CATEGORIES - in addition to the terms “laws of nature,” “natural
phenomena,” and “abstract ideas,” judicially recognized exceptions have been described using
various other terms, including "physical phenomena,” “scientific principles,” "systems that
depend on human intelligence alone,” “disembodied concepts,” "mental processes” and
“disembodied mathematical algorithms and formulas,” for example. The exception reflect the
courts’ view that the basic tools of scientific and technological work are not patentable. "A
principle, in the abstract, is a fundamental truth; an original cause; a motive; these cannot be
patented, as no one can claim in either of them an exclusive right.” Le Roy v. Tatham, 55 U.S,
(14 How.) 156, 175 (1852), instead, such "manifestations of laws of nature” are "part of the
storehouse of knowledge," “free to all men and reserved exclusively or none.” Funk Bros. Seed
Co. v. Kalo inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 284 (15948),

	There is no defined additional structure to accomplish the algorithm within the limitation “A multi-object tracking algorithm… "without significantly adding more to the claimed limitation. Algorithm can reasonably be interpreted as computer program or software per se. , since there is no clear definition as to the processor / hardware or a storage medium or memory within the specification that stores the algorithm for implementing or executing the algorithm as mentioned within the claim .  No clear definition of algorithm in the specification. Also, claims are not method claims and are not reciting how/where the algorithm is stored.  There is no additional clear structure mentioned within claims 1-3 or implementing the “algorithm”.

	In re ALICE CORPORATION Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 - Supreme Court 2014 (The patents at issue in this case disclose a computer-implemented scheme for mitigating
"“settlement risk” (Le., the risk that 2352 only one party to a financial transaction will pay
what it owes} by using a third-party intermediary. The question presented is whether these
claims are patent eligible under 35 U.S.C. § 104, or are instead drawn to a patent-ineligible
abstract idea. We hold that the claims at issue are drawn to the abstract idea of
intermediated settlement, and that merely requiring generic computer implementation
fails to transform that abstract idea into a patent-eligible invention.)In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner NOTE: Examiner suggest  the Applicant to amend the limitation to a method form as to adding “ A method for  processing  multi-object tracking algorithm…”


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

3.	Claim 1 is  rejected under 35 U.S.C 103 as being patentable over SANGYUN LEE, NPL DOC: "Multiple Object Tracking via Feature Pyramid Siamese Networks,"December 24, 2018,IEEE Access ( Volume: 7),Pages 8181-8191) in view of Li et al. (USPUB 20210009166).

As per Claim 1,  SANGYUN LEE teaches  multi-object tracking algorithm based on an object detection and feature extraction combination model ( Page 8181- ABSTRACT  and I.INTRODUCTION –“… When multiple objects are detected, multiple object tracking(MOT) aims to build the tracks of the detected objects such that the object identity is preserved in each track…”) , comprising the following steps: S4, comparing current image object appearance features with features in the feature comparison database, drawing an object trajectory if the objects are uniform ( Page 8182, Col. 2 – “…The localization is done for each frame independently from other frames. Second, the detections are linked over frames to form trajectories; this step is called data association….”) ; else adding the current image object appearance features into the feature comparison database to form a new feature comparison database ( Page 8181, Col. 2- “…Recently, deep learning was used as an appearance model in MOT …] and demonstrated better performance in comparison with the previous learning methods [4], [17], [18]. In [30], a long-term appearance model using features from DNNs was reported….” AND Page 8184- Col. 2- lines 25-35) , and then repeating steps S2-S4 ( Page 8186- Col. 2- “…The same procedure
is repeated until the maximum score becomes less than the threshold…”) .  
	SANGYUN LEE does not explicitly teach S1, adding an object appearance feature extraction network layer behind a prediction feature layer of an object detection tracking network having an Feature Pyramid Network (FPN) structure ; S2, calculating object fused loss of the object detection tracking  network having the FPN structure and added with the object appearance feature extraction network layer  ; S3, forming a feature comparison database utilizing a neural network during multi-frame objection detection  and tracking process;
However, within analogous art, Li et al. teaches  S1, adding an object appearance feature extraction network layer behind a prediction feature layer of an object detection tracking network having an Feature Pyramid Network (FPN) structure ( Paragraph [0025-0026]); S2, calculating object fused loss of the object detection tracking (detection of loss of the object detection model taught within  Paragraphs [0034-0036])  network having the FPN structure and added with the object appearance feature extraction network layer ( Paragraph [0078]) ; S3, forming a feature comparison database utilizing a neural network  ( comparing of feature projection taught within Paragraph [0079]) during multi-frame objection detection ( object detection taught within Paragraphs [0131-0132])  and tracking process( tracking data sources taught within Paragraph [0075]) ;  
One of ordinary skill in the art would have been motivated to combine the teaching of Li et al. within the modified teaching of the Multiple Object Tracking via Feature Pyramid Siamese Networks mentioned by SANGYUN LEE   because the Systems And Methods For Generating Motion Forecast Data For A Plurality Of Actors With Respect To An Autonomous Vehicle mentioned by Li et al. provides a system and method for implementing respective trajectories detection for the plurality of actors based on motion forecast data utilizing neural network model. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Systems And Methods For Generating Motion Forecast Data For A Plurality Of Actors With Respect To An Autonomous Vehicle mentioned by Li et al. within the Multiple Object Tracking via Feature Pyramid Siamese Networks mentioned by SANGYUN LEE   for implementation of a system and method for the respective trajectories detection for the plurality of actors based on motion forecast data utilizing neural network model.

4.	Claim 2 is  rejected under 35 U.S.C 103 as being patentable over SANGYUN LEE, NPL DOC: "Multiple Object Tracking via Feature Pyramid Siamese Networks,"December 24, 2018,IEEE Access ( Volume: 7),Pages 8181-8191) in view of Li et al. (USPUB 20210009166) in further view  of NATROSHVILI et al.  (USPUB 20190122373).

As per Claim 2,   Combination of SANGYUN LEE and Li et al.  teach claim 1, 
 Within analogous art, NATROSHVILI et al. teaches wherein the object fused loss in step S2 comprises object classification loss (Loss C), frame regression loss (Loss R) and appearance feature loss (Loss F) ( the fused cumulative  loss function taught within Paragraphs [0049], [0158] and [0165]) .  
One of ordinary skill in the art would have been motivated to combine the teaching of NATROSHVILI et al.  within the combined  modified teaching of the Multiple Object Tracking via Feature Pyramid Siamese Networks mentioned by SANGYUN LEE   and the Systems And Methods For Generating Motion Forecast Data For A Plurality Of Actors With Respect To An Autonomous Vehicle mentioned by Li et al. because the Depth and motion estimations in machine learning environments mentioned by NATROSHVILI et al. provides a system and method for implementing  multiple loss functions corresponding to the frame with machine learning architecture. 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Depth and motion estimations in machine learning environments mentioned by NATROSHVILI et al. within the combined  modified teaching of the Multiple Object Tracking via Feature Pyramid Siamese Networks mentioned by SANGYUN LEE   and the Systems And Methods For Generating Motion Forecast Data For A Plurality Of Actors With Respect To An Autonomous Vehicle mentioned by Li et al.  for implementation of a system and method for multiple loss functions corresponding to the frame with machine learning architecture.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637